Citation Nr: 1210716	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-07 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.

2.  Entitlement to service connection for a cerebral vascular accident.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant is the spouse of the Veteran, who had active service from August 1966 to August 1970.  VA has deemed him incompetent, and his spouse is his guardian and payee for VA benefits.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the RO in Houston, Texas.

In January 2008, the Board remanded this appeal for issuance of a Statement of the Case regarding entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  This action having been completed, and an appeal of that issue having been perfected by the appellant, the case has since been returned to the Board for further appellate action.

The Board notes that the appellant and the Veteran were afforded a Board hearing in August 2007, which was conducted by a different Veterans Law Judge than the undersigned, seated at the RO in Houston, Texas; however, that hearing was limited to the issue of an earlier effective date for addition of the Veteran's spouse as a dependent.  Accordingly, the Board finds that a panel decision is not appropriate (see 38 U.S.C.A. §§ 7102, 7107 (West 2002 & Supp. 2011); 38 C.F.R. § 20.707 (2011)), and there is no additional development or hearing required under Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office in Houston, Texas.



REMAND

The appellant contends on behalf of the Veteran that he is entitled to a Certificate of Eligibility for Assistance in Acquiring Specially Adapted Housing or a Special Home Adaptation Grant, based on the residuals of a cerebrovascular accident (CVA), which have left him with residual impairment of the upper and lower extremities which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  The  Veteran's CVA is not currently a service-connected disability.  The appellant contends that the CVA should be service connected, asserting her belief that the CVA was brought on by the effects of chronic anxiety related to the service-connected posttraumatic stress disorder (PTSD), for which a 100 percent disability rating has been assigned throughout the period of this appeal.  Thus, the appellant's principal theory of entitlement relies on a determination that the Veteran's CVA is a service-connected disorder.  

The RO addressed entitlement to service connection for a CVA in a May 2008 rating decision, in which the RO denied service connection for a CVA.  At the same time, the RO denied special monthly compensation (SMC) based on the need for aid and attendance.  In April 2009, within a year of mailing of the May 2008 RO rating decision, the RO received what it acknowledged as a Notice of Disagreement regarding the denial of SMC.  It issued a Statement of the Case that was limited to the issue of SMC in July 2009; however, upon inspection of the April 2009 Notice of Disagreement, the Board finds that the appellant also disagreed with the denial of service connection for the CVA.  

A Notice of Disagreement consists of a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the Notice of Disagreement must make that clear.  See 38 C.F.R. § 20.201 (2011).

In the second paragraph of the April 2009 document, the appellant wrote "I am appealing the fact that you have determined my husband's aneurysm and his stroke are not service related."  She concluded, "[p]lease send me whatever is necessary to start this appeal."  By the wording of this document, the Board is left with no doubt that the appellant intended to appeal the denial of service connection for a CVA and expressed this intent in writing in a timely manner.  As previously noted, the July 2009 Statement of the Case did not address service connection for a CVA, and no subsequent Statement of the Case addressing that issue has been prepared.    

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2011); Manlincon v. West, 12 Vet. App. 238 (1999).

Because the impairment that is asserted to qualify the Veteran for a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant appears to be primarily related to his CVA residuals, that issue is inextricably intertwined with service connection for a CVA, and adjudication of that issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

Prepare and send to the appellant a Statement of the Case pertaining to the issue of service connection for a CVA and residuals thereof; and, in connection therewith, provide the appellant with appropriate notice of her appellate rights.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



